Citation Nr: 1212030	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-31 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his September 2007 VA Form 9, the appellant requested a Travel Board hearing; the requested hearing was scheduled for July 2008.  Prior to that hearing date, VA received notification from the Veteran's accredited representative requesting that the hearing be cancelled due to the Veteran's poor health and that his claims file be forwarded to the Board for a decision based on the evidence of record.  Accordingly, his hearing request was effectively withdrawn.  38 C.F.R. § 20.704(e).

In June 2009, the Board denied the Veteran's claim. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a July 2010 Order, granted the parties' Joint Motion, vacating the Board's June 2009 decision and remanding the claim for compliance with the terms of the Joint Motion.

In October 2011, this matter was remanded for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss is not attributable to service and was not first manifest within one year of separation from service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Review of the claims files reveals compliance with the VCAA, 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated in August 2006, prior to the rating decision on appeal, the RO advised the Veteran of the evidence needed to substantiate his claim and explained what evidence VA was obligated to obtain or to assist him in obtaining and what information or evidence he was responsible for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, since the Board has concluded that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been satisfied.

The Veteran's service and VA treatment records as well as his written communications are in the file and he has been afforded VA audiological examinations in connection with his claim for service connection for hearing loss.  As there is no indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

In this regard, it is noted that the Veteran reported purchasing hearing aids through the private sector several years previously.  He also reported experiencing difficulty understanding speech, especially in noise, for 5-6 years prior to his December 2006 VA audio examination.  The treatment records in connection with his purchase of hearing aids through the private sector were been obtained and are not available for review.  However, inasmuch as his initial hearing loss complaints were approximately 50 years after his 1945 separation from active duty service, the Board finds that these records are too remote to substantiate the Veteran's claim for service connection for bilateral hearing loss.  Accordingly, a remand to obtain these records would serve no useful purpose. 

Finally, it is noted that the Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to each claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

II.  Service Connection Claim

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

Where a Veteran  served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran contends that he suffered acoustic trauma during his military service as a fighter pilot during combat in World War II in the Southwest Pacific and while at three different training bases located in the First Fighter Command upon his return to the United States.  While at these bases, the Veteran recalls that he was the only pilot with a multi engine rating and, as a result, he was often called upon to fly officers to other bases located in the First Fighter Command.  On these flights, it was often necessary for him to use an audible navigation system called the beam and, in using this system, he was advised to expect four hours of ringing in his ears for every hour of use.  He was also advised not to be concerned as it would not result in any permanent damage.  However, he claims that this advice was incorrect because this acoustic trauma caused his current bilateral hearing loss.  He has denied occupational and recreational noise exposure.  

With respect to the factual component of whether acoustic trauma was sustained in service, it is noted that, in the case of any Veteran who engaged in combat with the enemy in service, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389, 392 (1996).  

Although the Veteran's service medical records are negative for complaints or findings of hearing loss, the Board notes that he is a combat Veteran who has reported experiencing acoustic trauma during service.  Combat service was conceded by VA in connection with the Veteran's claim for service connection for PTSD.  Specifically, in the December 2006 rating decision, it is noted that the Veteran received the Distinguished Flying Cross medal which is acceptable evidence to concede a combat related stressor.  It is also noted that his service records indicate that the Veteran served as a Fighter Pilot.  Thus, given his service history and consideration of the provisions of 38 U.S.C.A. § 1154(b), the Board find the Veteran's assertions of in-service acoustic trauma to be credible and concedes that he was likely exposed to loud noises during his military service.

Having determined that the Veteran was exposed to acoustic trauma in service, the remaining questions before the Board are whether the Veteran has a current hearing loss disability that meets VA's standards of hearing loss disability as provided by 38 C.F.R. § 3.385, and, if so, whether there is nexus between such current hearing loss disability and his service, including acoustic trauma in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

It is important to recognize that 38 U.S.C.A. § 1154(b) does not establish service connection for a combat Veteran; it merely relaxes the adjudicative evidentiary requirements for determining what happened in service.  Accepting the Veteran's statement regarding an exposure to acoustic trauma during combat does not end the inquiry; the evidence must also establish a current hearing loss disability and a nexus between the current hearing loss disability and the combat injury.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Post service records reflect that the initial competent evidence of hearing loss is a July 2006 report of Audiology Consultation which notes that the Veteran had a history of hazardous noise exposure in World War II as a fighter pilot, an isolated incident of barotraumas during World War II, and severe left ear pain associated with sinus congestion/flu while at altitude.  The Veteran recalled that post-flight evaluation at that time indicated blood in the middle ear.  He reported long-time gradual progression of hearing loss bilaterally, left ear more than right.  It was also noted that the Veteran had purchased hearing aids through the private sector several years previously which he was no longer using.  Pure tone air and bond conduction results were right ear slight to severe sensorineural hearing loss and left ear mild to severe sensorineural hearing loss.  Word recognition scores were 80 percent at 65 dBHL (decibel/hearing loss) for the right ear and 92 percent at 70 dBHL for the left ear.  

On VA audio examination in December 2006 the Veteran reported difficulty understanding speech, especially in noise for 5-6 years.  He also reported a history of noise exposure (aircraft) while serving in the military from 1942 to 1947 and denied occupational and recreational noise exposure.  

On the authorized audiological evaluation in December 2006, pure tone thresholds, in decibels, were as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
20
40
50
LEFT
40
50
30
40
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 80 percent in the left ear.  The diagnoses were mild to moderate hearing loss in the right ear and mild to moderately severe hearing loss in the left ear.  The opinion of the examiner was that, without detailed audiometric records from when the Veteran was in the military, the examiner could not assess the relationship between his hearing loss and his military noise exposure without resorting to mere speculation.  

Subsequent to this examination, the Board denied the Veteran's claim.  The matter was appealed to the United States Court of Appeals for Veterans Claims (Court), which in a July 2010 Order, granted the parties' Joint Motion, vacating the Board's June 2009 decision and remanding the claim for compliance with the terms of the Joint Motion.

The parties to the Joint Motion agreed that VA did not provide the Veteran with an adequate medical examination to assess whether the Veteran's hearing loss is related to his service as a fighter pilot during World War II.  The parties to the Joint Motion found that the December 2006 VA examiner provided very little rationale for his opinion that he could not provide a nexus opinion without resorting to mere speculation.  The parties to the Joint Motion found that this deficiency did not comport with the holding of the Court in Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010)(examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability).  Because an adequate medical opinion was missing, the parties to the Joint Motion found that the record was still devoid of a medical opinion adequate for rating purposes, and that this matter must be remanded to obtain an additional medical examination or clarifying opinion addressing this issue.  The parties to the Joint Motion found that a prospective medical opinion should provide reasoning for any and all medical findings, including the need to speculate.  Finally, the parties to the Joint Motion found that the Veteran's lay evidence could in certain circumstance provide evidence of a nexus between the Veteran's hearing loss and his in-service noise exposure.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The parties found that this lay evidence should therefore be considered and not summarily dismissed.

This matter was again remanded, and the Veteran was afforded an additional VA examination dated in January 2012.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report. On evaluation, pure tone thresholds, in decibels, were as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
35
55
65
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and CNT percent in the left ear.  With respect to an opinion regarding etiology, the examiner stated that he could not provide a medical opinion without resort to mere speculation.  In this instance, however, the examiner provided a detailed explanation for this finding.  Specifically, the examiner noted that the Veteran's chief complaint was long-time gradual progression of hearing loss bilaterally, left ear more than right.  He was noted to have been a fighter pilot from 1942 to 1947.  He flew prop fighter aircraft and used audible navigation systems without hearing protection.  The Veteran indicated that he did a little hunting and shooting without hearing protection.  With respect to the Veteran's history of noise exposure, the examiner noted that the Veteran had an isolated incident of barotraumas during World War II.  He also had severe left ear pain associated with sinus congestion and flu at high altitude.  The Veteran reported that a post-flight evaluation at the time indicated blood in the middle ear.  With respect to etiology, the examiner noted that a September 2005 Institute of Medicine Report on noise exposure in the military concluded that, if documentation of the existence of hearing loss or tinnitus at discharge from the military is missing, it is nearly impossible to determine whether hearing loss or tinnitus later in life was the result of noise exposure in service.  The examiner noted that only whispered voice tests were obtained in service and that these were insensitive to high frequency hearing loss, the type of hearing loss most commonly caused by noise exposure.  He indicated that these were not reliable evidence of normal hearing or hearing impairment. The examiner stated that the Veteran's thresholds were essentially within age norms in the right ear on this 2006 audiograms, and the HF thresholds, the frequencies typically affected by noise, were essentially within age norms in the left ear on his 2006 VA audiograms.  LF thresholds were beyond age norms in the left ear on those 2006 audiograms, but the LF's are not most typically affected by noise exposure (no NIHL pattern evidence in either ear in 2006).  In addition, the examiner found that the significant unilateral decline in hearing in the left ear since the Veteran's 2006 VA audio exams and current asymmetric hearing loss with profound sensorineural hearing loss in the left ear is suggestive of etiology other than noise exposure.  The examiner also found that it was possible that aging, recreational gunfire without hearing protection, hypertension, and usage of potentially ototoxic medication have contributed to his hearing loss.  The examiner stated that, as of the date of the examination, the Veteran reported gradual hearing loss, and in 2006, he reported onset 5-6 years prior.  He did not report onset in service during either of this VA examinations.  The examiner indicated that no valid hearing tests were performed in service, no NIHL pattern was evident on his 2006 VA audiograms decades after service, and there are other potential etiologies.  As a result, the examiner found that he could not resolve the issue without resort to mere speculation, and stated that it would be speculative to allocate a portion of his current hearing loss to military noise exposure or each of the other potential etiologies.  He stated that it was his opinion that the etiology of the Veteran's hearing loss could not be determined to a reasonable degree of certainty based on the evidence. 

Based on the foregoing, the Board finds that entitlement to service connection for bilateral hearing loss should be denied.  The medical evidence of record reveals that there is a current diagnosis of bilateral hearing disability under 38 C.F.R. § 3.385. However, after a careful review of the record, the Board concludes that the competent evidence of record does not demonstrate that the Veteran's bilateral hearing loss is related to his military service.  

Hearing loss is not shown within one year of service discharge.  Therefore, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board also observes that the December 2006 VA examiner concluded that, without detailed audiometric records from when the Veteran was in the military, the examiner could not assess the relationship between his hearing loss and his military noise exposure without resorting to mere speculation.  While this opinion was considered too conclusory, the opinion of the January 2012 examiner is much more detailed.  This examiner too concluded that he any opinion regarding etiology would be speculative, but proceeded to give detailed reasons as to why.  The Board finds that this explanation satisfies the holding of the Court in Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010)(examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability).  In this regard, the Board notes that, while the January 2012 examiner's opinion was that he would have to speculate in order offer an opinion, the actual substance of his explanation was against the claim.  Specifically, the examiner noted that the Veteran's thresholds were essentially within age norms in the right ear on this 2006 audiograms, and the HF thresholds, the frequencies typically affected by noise, were essentially within age norms in the left ear on his 2006 VA audiograms.  The LF thresholds were beyond age norms in the left ear on those 2006 audiograms, but the LF's were noted to be not most typically affected by noise exposure (no NIHL pattern evidence in either ear in 2006).  In addition, the examiner found that the significant unilateral decline in hearing in the left ear since the Veteran's 2006 VA audio exams and current asymmetric hearing loss with profound sensorineural hearing loss in the left ear is suggestive of etiology other than noise exposure.  

According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the VA medical opinions in this case, based as they were on an examination of the Veteran and the Veteran's claims file, are most probative in this case.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

The Board also observes that entitlement to service connection may not be based on speculation or remote possibility.  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2007); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative). 

There is, in addition, no competent medical evidence shortly after the Veteran's period of active duty service which indicates that his hearing acuity had diminished.  The Veteran has not indicated that he had treatment for hearing problems since separation from service until obtaining hearing aids through the private sector "several years" prior to the July 2006 VA audiology consultation.  It his noted that his December 2006 VA examination clarified that he reported difficulty understanding speech, especially in noise for 5-6 years.  The Board notes that the Veteran has denied post-service noise exposure.  

In addition to a lack of competent evidence providing any link between the Veteran's bilateral hearing loss and his military service, the Board finds that the nearly fifty year lapse in time between the Veteran's active duty service ending in 1945 and his complaint of difficulty understanding speech 5-6 years prior to his December 2006 VA audio examination weighs against the his claim.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

In this regard, the Board notes that the Veteran has contended on his own behalf that his hearing loss is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's hearing loss and his military service to be complex in nature.  See Woehlaert , supra.   In this case, as the Veteran has only provided his own conclusory statements regarding causation, the Board finds that the Veteran's statements regarding a nexus between his condition and his military service to be of less probative value than the medical opinions rendered by the VA examiners who have medical expertise.  As such, the Board finds that the Veteran's contentions regarding the etiology of his condition, as well as his allegations of continuity of symptomatology, are outweighed by the competent and probative VA medical examiner's findings.  The Board attaches the most probative value to the January 2012 opinion as it addresses the historical medical evidence, and, despite the resort to mere speculation, indicated medical reasons that the hearing loss did not have its origins in service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's hearing loss is etiologically related to his military service.  In addition, hearing loss was not manifest in the initial post-service year, so presumptive service connection is also not warranted on that basis.  

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  Accordingly, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


